     Exhibit 10.3
policyonlyseverancech_image1.jpg [policyonlyseverancech_image1.jpg]             
7201 Metro Blvd., Edina, MN 55439                




Changes to Severance Programs for NEOs Terminated without Cause


Policies Approved by the Compensation Committee 1/23/17


1)
Equity Acceleration: If an employee is involuntarily terminated without Cause
(or terminates for Good Reason, each as defined in that employee’s employment
agreement, if any, and otherwise pursuant to the Company’s policies), then they
are entitled to acceleration of vesting of their unvested restricted stock units
(RSUs) and stock appreciation rights (SARs). This is a temporary policy change
that applies to involuntary terminations without Cause effective on or before
August 31, 2018. This does not affect any other terms of the equity agreements
or the Company’s Long-Term Incentive Plans.



2)
Lump Sum Severance.



Upon an involuntary termination without Cause (or termination for Good Reason,
each as defined in their employment agreement), we intend to pay the cash
portion of any severance to which the employee is entitled under their
employment agreement in a lump sum rather than as salary continuation, subject
to applicable tax withholding, unless the receipt of such payment (or portion of
such payment) in a lump sum rather than pursuant to the schedule established in
the employee’s employment agreement would create adverse tax consequences to the
employee (in the reasonable judgment of the Company after consultation with the
employee).


3)
No Offset for Full-Time Employment. We will no longer offset cash severance with
the earnings from other employment, as long as the other employment is
non-competitive employment, as determined according to the terms of the
employment agreement. The employment agreement provisions regarding covenant not
to compete and the Company’s right to claw back severance amounts, including any
lump sum payment, for violation of the non-compete and non-solicitation
covenants remain in place.



Except as described above, no provision of any employment agreement is affected
by the Compensation Committee’s actions.








